DETAILED ACTION
The Amendment filed May 19, 2021 has been entered. Claims 1, 6, 7, 10, 12, and 13 have been amended. Claims 5 and 11 have been canceled. Currently, claims 1-4, 6-10, and 12-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim 1-4, 6-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 6-10, and 12-18, Rion in view of Nakanishi, Malczewski, McDermott, and Rohner represents the best art of record. However, Rion in view of Nakanishi, Malczewski, McDermott, and Rohner fails to encompass all of the limitations of currently amended independent claims 1 and 10.
Specifically, the Examiner agrees with the Applicant that Rion in view of Nakanishi, Malczewski, McDermott, and Rohner fails to critically teach a calibrated particle analysis apparatus as claimed, that specifically includes a flowmeter disposed between the inner gas outlet and the particle analyzer and coupled to the inner gas outlet and the particle analyzer (claim 1) and monitoring a gas outflow rate of the inner gas flow channel using a flowmeter disposed between the inner gas outlet and the particle claim 10).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 10 and the examiner can find no teachings for a calibrated particle analysis apparatus as claimed, that specifically includes a flowmeter disposed between the inner gas outlet and the particle analyzer and coupled to the inner gas outlet and the particle analyzer (claim 1) and monitoring a gas outflow rate of the inner gas flow channel using a flowmeter disposed between the inner gas outlet and the particle analyzer; and controlling a gas inflow rate of the inner gas flow channel by using the first flow controller, such that the gas inflow rate is greater than or equal to the gas outflow rate to avoid particle loss (claim 10), nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855